Appeal from an order denying a motion for judgment on the pleadings. A contract for the sale of land was entered into by plaintiff’s intestate and the defendants. According to this contract the plaintiff agreed to pay one-half of the taxes assessed in 1928. There was then a lien on the property for unpaid taxes of 1927. It is conceded that these taxes were not paid until March, 1931. The defendant Willard defaulted, and the defendant Bliss answered alleging these facts. And he also alleged notice to the plaintiff that unless he complied with the terms of the contract by paying the taxes, the defendants'would abandon and refuse to perform. The defendant Bliss alleges that the contract was surrendered, and the land repossessed by the plaintiff. The contract itself specified no time when the taxes in question were to be paid. These facts do not present a case for judgment on the pleadings. Order affirmed, with ten dollars costs and disbursements. Rhodes, McNamee and Crapser, JJ., concur; Hill, P. J., and Heffernan, J., dissent.